Citation Nr: 1228598	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative arthritis of the right foot.  

2.  Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the left foot.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to June 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO, inter alia, denied the claims for increased ratings for the right ankle, right foot and left foot disabilities.  In July 2008, the Veteran filed a notice of disagreement (NOD) with respect to all the claims.  A statement of the case (SOC) was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.

In November 2008, the RO granted an increased, 20 percent rating for degenerative arthritis of the right foot, effective October 2,  2007 (the date of receipt of the current increased rating claims).  Although the RO has granted higher a rating for degenerative arthritis of the right foot during the pendency of this appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2012, the Veteran submitted a statement withdrawing from appeal the claim for a rating in excess of 20 percent for residuals of a chip fracture, costochondritis dissecans with degenerative joint disease of the right ankle . Hence, as reflected on the title page, only the matters of higher ratings for right and left foot disabilities remain on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim remaining on appeal have been accomplished.

2.  Pertinent to the October 2007 claim for increase, service-connected degenerative arthritis of the right foot has been manifested by complaints of intermittent pain and some impairment in gait; such symptomatology is indicative of no more than overall moderately severe foot disability.  

3.  Pertinent to the October 2007 claim for increase, service-connected degenerative arthritis of the left foot has been manifested by lesser complaints of intermittent pain and some impairment in gait; such symptomatology is indicative of no more than overall moderate foot disability.

4.  At all points pertinent to this appeal, the schedular criteria have been adequate to rate each disability under consideration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative arthritis of the right foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2011).  

2.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the left foot, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO's June 2008 decision).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for increased ratings for the bilateral foot disabilities, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the January 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice 
requirement.  

Post rating, the November 2008 SOC set forth the applicable criteria for rating the disabilities under consideration, to include on an extra-schedular basis (the timing and form of which suffices for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal is various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims adjudicated by this decision, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

In August 2002, the RO granted service connection , and assigned a 10 percent rating, each, for degenerative arthritis of the right foot and the left foot, .

In October 2007, the Veteran filed his claim for increased ratings.  In November 2008, the RO granted an increased rating to 20 percent for degenerative arthritis of the right foot from October 2007, the date the current increased rating claims were received.  

Pertinent to the current claim for increase, in January 2007, the Veteran complained of pain rated as seven out of ten in his lower back and bilateral ankles which resulted in severe problems with standing and walking at times.  There was no mention of problems with the feet.    

In February 2007, the Veteran informed a clinician that he had pain rated as a 7 out of 10 in his low back and lower limbs including the bilateral ankles.  The pain was reported to be constant.  Prolonged standing and walking increased the pain.  

In April 2007, the Veteran reported chronic lower back pain and ankle pain.  He did not report problems with his feet.  The ankle pain was reported to be nine out of ten in severity.  

In June 2007, the Veteran sought treatment for a lesion on his left foot but did not report any pain or any other symptoms.  

In July 2007, the Veteran complained of pain in his back and ankle.  Walking increased the pain.  

In August 2007, the Veteran reported he had ankle pain and back pain.  All other systems were negative.  

In September 2007, the Veteran reported he had bilateral foot pain and flat feet which were getting worse.  Physical examination revealed pain in the arch and flat feet.  The diagnosis was foot and ankle pain.  

In October 2007, the Veteran reported he had had foot pain with prolonged standing and walking.  Physical examination revealed a low arch bilaterally with pain along the tarsometatarsal joint, particularly in the right foot.  The assessments were plantar fasciitis with pes planus bilaterally and tarsometatarsal joint arthritis of the right foot.  

Another clinical record dated in October 2007 reveals the Veteran complained of problems with ambulation due to pain radiating down the right leg and right hip.  The Veteran's feet were not mentioned as a cause of any problems.  

At the time of a February 2008 VA examination, the Veteran reported pain in both feet which was constant and localized.  The pain level was reported to be an 8 out of 10.  The pain was elicited by activity and relieved by rest.  Physical examination revealed an abnormal gait with limping.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or unusual shoe pattern.  The Veteran used a cane for ambulation because it helped when he stepped down with his right foot.  Physical examination of the right foot revealed no tenderness, painful motion, edema, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the right great toe.  Examination of the left foot revealed tenderness.  There was no painful motion, edema, disturbed circulation, weakness and atrophy of the muscle.  There was active motion in the metatarsophalangeal joint of the left great toe.  Pes planus was present with a slight degree of valgus present on the right.  The right foot also showed malalignment of a slight degree.  Palpation of the right foot surface revealed slight tenderness.  On the left there was a slight degree of valgus present and slight malalignment.  Palpation of the left foot plantar surface revealed slight tenderness.  Pes cavus was not present.  Hammertoes and Morton's metatarsalgia were not found.  There was no hallux valgus nor hallux rigidus.  The Veteran reported limitation with standing and walking.  He was able to stand for 15-30 minutes and able to walk 50 feet.  He required orthopedic shoes and arch supports.  The examiner determined that the effect that the feet and ankle disabilities had on the Veteran's usual occupation was chronic pain, weakness, stiffness, swelling, giving way, locking and endurance of both feet and ankles.  The effect on the Veteran's activities of daily living was chronic pain, weakness, stiffness, swelling, giving way, locking and endurance of both feet and ankles.  

In July 2008, the Veteran reported pain in both feet with prolonged standing and walking.  Physical examination revealed low arch morphology bilaterally with pain along the tarsometatarsal joint, particularly along the right foot.  

In September 2008, a private podiatrist wrote that the Veteran had been seen for problems with his feet in April 2002 and since, that time, he reported his foot had worsened.  Physical examination revealed a swollen right foot and ankle.  The author opined the Veteran had considerate to moderate impairment of the right lower extremity.  It was also noted the Veteran had subtalarn and midtarsal joint ankylosis with pes planus on the right.  On weight bearing the Veteran completely lost the medial arch giving marked pain while walking barefoot and on manipulation of the midfoot joints and rear foot joints.  X-rays revealed a loss of the normal tibial angle.  The author noted that the limited amount of motion with calf atrophy showed the foot was markedly dysfunctional.  The Veteran also had subtalar joint and mid tarsal joint arthritis with collapsed medial arch.  There was inversion and inward rotation of the ossacalsis and the loss of normal position and arch.  The author also opined the disorder was productive of gait derangement.  There was no complete ankylosis of the joints.  

In September 2008, the Veteran did not have any complaints regarding his feet.  

In February 2009, the Veteran complained of pain in the lower back but did not mention problems with his feet.  Prolonged standing increased the pain.  

In June 2009, the Veteran reported he had pain in his lower back and lower limbs.  There was no report of problems with his feet. 

In July 2009, the Veteran informed a clinician that his activity was limited due to an ankle injury.  Another record dated the same month reveals the Veteran reported he had chronic ankle pain.  There was no report of problems with his feet.

In July 2009, the Veteran reported he had problems walking due to gout.  He was trying to walk 1/2 hour to 45 minutes per day.  

In August 2009, the Veteran reported pain in the bilateral ankles and lower back.  The pain was worsened by prolonged walking.  There was no report of problems with his feet.

In April 2010, the Veteran complained of back pain which traveled down his left leg.  All other systems were negative.  Physical examination revealed that foot sensation was intact to light touch.  The diagnosis was back pain.  

In August 2010, the Veteran complained of severe low back pain.  Gait analysis revealed the Veteran ambulated with a front wheel walker.  The assessment was severe low back pain.  There was no report of problems with his feet.

Another record dated in August 2010 revealed the Veteran was complaining of excruciating back pain.  He was having difficulty standing and walking and also had to use a walker.  He reported left side numbness in his legs.  He did not report any problems with his feet.  The range of motion of the lower extremities was within normal limits with the exception of hip flexion.  

In November 2010, the Veteran reported continuing pain and numbness in his left lower extremity.  Physical examination did not reveal any foot disorder and no foot disorder was diagnosed.  

In March 2011, the Veteran complained of right and left foot pain which he said was an 8 out of 10 in severity.  The Veteran reported the pain limited his mobility and standing increased the pain.  

A VA examination of the Veteran's ankles was conducted in March 2012.  It was noted that the Veteran used a walker to ease pain when walking and uses a leg brace for stabilization on the right leg while walking.  

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The RO assigned the ratings for the right and left knee disabilities under Diagnostic Codes 5299-5084, indicating unlisted disability rated as residuals of foot injury.  See 38 C.F.R. §§ 4.20, 4.27 (2011).
  
Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot disability, a 20 percent rating is assigned for moderately severe foot disability, and the maximum , 30 percent rating is assigned for severe foot disability.  With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a, at Diagnostic Code 5284, Note.

The evidence of record documents that the service-connected right and left foot disabilities are each manifested by intermittent complaints of foot pain and some gait impairment.  While the Veteran has alleged that he has problems walking as a result of the foot pain, the vast majority of the clinical records indicate the Veteran had problems walking as a result of none service-connected disorders including problems with his lower back.  Additionally, some problems with walking have been attributed to the service-connected chip fracture and degenerative joint disease of the right ankle.  The references in the clinical records to foot problems being productive of difficulties in walking are minimal compared with the references to other disorders being productive of gait impairment. 

The Veteran has alleged, at times, that the pain associated with his feet is severe.  Significantly, the clinical records do not document such a level of impairment.  The clinical records document very intermittent complaints of foot pain.  The Board notes the Veteran was not adverse to seeking medical treatment for his various problems as reflected in the voluminous medical evidence associated with the claims file.  

The private podiatrist found that the Veteran's right foot disability was productive of considerate to moderate impairment of the lower extremities.  The Board finds this characterization equates, at most, with a finding that the right foot was productive of moderately severe impairment.  The Board finds the use of the word considerate impairment does not equate with severe impairment, especially when the symptomatology noted in the report is considered.  The main symptomatology reported was pain and gait derangement.  There was no indication in the private podiatrist report that the pain and gait derangement were severe.  There was no finding that the pain and gait impairment significantly restricted the Veteran's ambulation.  The private podiatrist also wrote that the calf atrophy he observed was interpreted as being indicative of the right foot being markedly dysfunctional.  Again, the Board finds the use of the word markedly does not equate to a finding that the right foot disability was productive of a severe foot injury when the symptomatology noted in the September 2008 statement is examined as a whole.  Furthermore, when this examination report is reviewed in connection with the other medical evidence of record, it further supports the Board's determination that the right foot disability was productive of, at most, a moderately severe foot injury.  In July 2009, two months prior to the report date, the Veteran reported pain in the feet but this was with prolonged walking and standing.  There is no indication that regular walking and standing were productive of pain.  There was no indication of a severe or even moderate severe foot problem at that time.  A VA clinical record dated in September 2008 reveals the Veteran was being seen by an infectious disease specialist.  The Veteran informed the clinician that his back pain had decreased and he had been ambulatory for the past ten days.  With regard to a review of the symptoms, it was written that the Veteran had no complaints regarding his extremities.  A chronic foot problem was not even included when listing the Veteran's past medical history.  

There is evidence in the clinical records that the Veteran's left foot is also productive of pain and gait alteration.  However, there is no competent indication that the level of impairment rises to any level above that consistent with a moderate foot injury.  The symptomatology attributed to the service-connected left foot is significantly less than that attributed to the right foot.  

Based on the above, the Board finds that the symptomatology associated with the service-connected foot disabilities more nearly approximates a moderate foot disability on the left and a moderately severe foot disability on the right.  

The Board also finds that no higher rating is warranted for either foot disability pursuant to any other potentially applicable diagnostic criteria. 

As there is competent evidence of record indicating that the Veteran has flat feet, the Board has, alternatively, considered the criteria of Diagnostic Code 5276.  Under that diagnostic code, a 0 percent, or noncompensable, rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated as 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 30 percent disabling for bilateral disability.  Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances. Id. 

The Board finds the symptomatology attributable to both foot would not warrant more than a 10 percent rating under Diagnostic Code 5276.  There is evidence of pain on manipulation and use of the feet.  Significantly, there is no competent evidence of record demonstrating that the flat feet were productive of marked deformity.  While there is one complaint of the presence of swelling of the right foot in February 2008, there is no evidence of the presence of characteristic callosities.  There is no competent evidence demonstrating that the feet are productive of pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and/or severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  The Board finds the symptomatology associated with the service-connected foot disabilities more nearly approximates the rating criteria for no more than moderate bilateral flat feet.  

The Board also points out that the Veteran is not entitled to separate ratings for degenerative arthritis and flat feet of either foot.  As noted above, the Board has determined that the symptomatology associated with the service-connected foot disabilities is productive of, at most a moderate foot disability on the left and a moderately severe foot disability on the right.  These ratings were based primarily on the Veteran's reports of pain.  Significantly, the Board finds the flat feet symptomatology analyzed above has been determined to be productive of moderate flat feet again based primarily on the presence of pain.  Evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for any one of [the claimed conditions] is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (emphasis in original).  Based on this, the Board finds that assignment of separate, compensable ratings for the service-connected foot disabilities under Diagnostic Codes 5276 and 5284 would constitute impermissible pyramiding.  

Further, as regards other potentially applicable diagnostic codes pertaining to the feet, the Board finds that Diagnostic Code 5277 (bilateral weak foot); Diagnostic Code 5278 (claw foot); Diagnostic Codes 5280 and 5281 (hallux valgus and hallux rigidus); Diagnostic Code 5282 (hammer toe); and Diagnostic Code 5283 (malunion or nonunion of the metatarsal bones) are inapplicable here as the record shows that neither of the Veteran's service-connected foot disabilities is manifested by any noted impairment,  nor is the symptomatology analogous thereto.  

The above-noted determinations are based upon consideration of applicable provisions of VA's rating schedule.  The Board also finds that, at no point pertinent to the October 2007 claim for increase has either disability under consideration been shown to be so exceptional or unusual as to warrant a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) (cited in the November 2008 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either the right or left foot disability, pursuant to Hart, and that the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

A rating in excess of 20 percent for degenerative arthritis of the right foot is denied.  

A rating in excess of 10 percent for degenerative arthritis of the left foot is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


